State Industrial Board, Respondent.— Motion by employer and insurance carrier to dismiss an appeal taken from a decision of the State Industrial Board for failure to substitute a proper party in place of the deceased claimant and on the further ground that the appeal had been taken by an improper party. The employee was injured on July 3, 1937. An award of disability compensation was made to him to August 2, 1937, and the case closed. It was afterward reopened, restored to the calendar and the referee made an award in claimant’s favor on May 31, 1939, for further disability compensation. The employer and carrier appealed to the State Industrial Board, which Board, on January 22,1940, reversed the award of May 31, 1939, and closed the case. In the meantime, however, the claimant had died on January 19, 1940. No substitution for the claimant has been made. On February 26, 1940, a notice of appeal in behalf of claimant was served and findings have been made. The notice of appeal states that the appeal is taken by the estate of Carmine Maulalla, claimant. The appeal to this court should be dismissed because no proper party has been substituted to prosecute the same. Motion to dismiss appeal granted. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.